Citation Nr: 1032592	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  95-37 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for fibromyalgia, to include as 
secondary to service-connected hypothyroidism and 
hypoparathyroidism.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1978 to August 
1985.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2000 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the Veteran's claim 
for service connection for fibromyalgia, to include as secondary 
to service-connected hypothyroidism and hypoparathyroidism.  The 
Veteran testified before the Board in July 2001, November 2004, 
and May 2005.  The Board remanded this claim for further 
development in December 2001 and November 2005.  

In a November 2008 decision, the Board denied the Veteran's claim 
for service connection for fibromyalgia, to include as secondary 
to service-connected hypothyroidism and hypoparathyroidism.  The 
Veteran appealed the Board decision to the United States Court of 
Appeals for Veterans Claims.  Pursuant to the Joint Motion for 
Remand, a July 2009 Order of the Court remanded the claim for 
readjudication in accordance with the Joint Motion for Remand.

The issue of an increased rating for scars resulting from 
abdominal surgery and thyroid surgery has been raised by the 
record, but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  

The issues of entitlement to an increased rating for 
hypothyroidism and an increased rating for hypoparathyroidism are 
the subjects of a separate decision.  


REMAND

Additional development is needed prior to further disposition of 
the claim.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits still triggers the duty to assist if it indicates that the 
Veteran's condition may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) 
presents a low threshold for the requirement that evidence 
indicates that the claimed disability may be associated with in-
service injuries for the purposes of a VA examination).  

A disability may be service-connected if it is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2009).  Moreover, when aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the Veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).    

Service medical records show that in April 1979, the Veteran 
complained of intense pain and various paresthesias and was 
diagnosed with arthralgias and myalgias secondary to metabolic 
osmosis and exercise.  In a July 1982 medical report, the Veteran 
reported muscle cramps associated with exercise for the previous 
three days.  She was diagnosed and treated for muscle spasms.  A 
March 1983 medical report showed that the Veteran suffered from 
leg cramping, and the diagnostic assessment was noted as 
"calcium too low."

In a February 2000 letter, a VA physician reported that the 
Veteran had been diagnosed with fibromyalgia in the rheumatology 
clinic and opined that hypothyroidism could also be associated 
with rheumatologic complaints.  On VA examination in September 
2000, the Veteran was diagnosed with fibromyalgia.  The examiner 
stated that the etiology for the fibromyalgia was unknown, and 
therefore, an opinion on the secondary nature of fibromyalgia in 
regards to the Veteran's hypothyroidism could not be provided.  
At an April 2002 VA examination, the examiner diagnosed the 
Veteran with fibromyalgia syndrome but did not provide an opinion 
on the etiology of that disability.  In a July 2003 addendum to 
the April 2002 VA examination, the examiner opined that it was at 
least as likely as not that the current fibromyalgia had existed 
during service but that it was difficult to prove or disprove 
that contention.  The examiner also found it difficult to be 
certain whether the fibromyalgia was related to the Veteran's 
service-connected hypothyroidism and hypoparathyroidism and 
concluded that a causal relationship of fibromyalgia to the 
service-connected disabilities could not be definitively 
established.  In an April 2004 addendum to the VA examination, 
the examiner concluded that it was less likely than not that the 
Veteran's fibromyalgia was related to her period of service.  At 
an April 2007 VA examination, the examiner opined that the issue 
of whether fibromyalgia was related to service could not be 
resolved without resort to mere speculation.  Similarly, the 
examiner found that it would also be mere speculation to state 
whether the fibromyalgia had been caused or aggravated by the 
Veteran's service-connected hypothyroidism or hypoparathyroidism.  

A finding of service connection may not be based on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102 (2009); 
Bloom v. West, 12 Vet. App. 185 (1999) (treating physician's 
opinion that veteran's time as a prisoner of war could have 
precipitated the initial development of his lung condition found 
too speculative); Tirpak v. Derwinski, 2 Vet. App. 609 (1992) 
(medical evidence which merely indicates that the alleged 
disorder may or may not exist or may or may not be related, is 
too speculative to establish the presence of a claimed disorder 
or any such relationship).

The Board observes that opinions, such as those rendered by the 
February 2000 VA physician and the September 2000, April 2002, 
and April 2007 VA examiners, in which a physician is unable to 
opine regarding any causal connection between a Veteran's current 
complaints and her period of service have been characterized as 
non-evidence, and therefore lack probative value.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).  Thus, the Board finds that the 
February 2000 VA physician's opinion and the September 2000, 
April 2002, and April 2007 VA examiners' opinions are not 
probative for the purpose of determining whether the Veteran's 
currently diagnosed fibromyalgia was incurred in or aggravated by 
her period of active service or whether her fibromyalgia is 
secondary to her service-connected hypothyroidism or 
hypoparathyroidism.  As it remains unclear to the Board whether 
the Veteran's fibromyalgia is related to her in-service 
treatments for arthralgias and myalgias or whether her current 
fibromyalgia is due to or has been aggravated by her service-
connected hypothyroidism or hypoparathyroidism, it is necessary 
to have a medical opinion discussing the relationship between her 
fibromyalgia and service and the relationship between her 
fibromyalgia and her service-connected hypothyroidism and 
hypoparathyroidism based upon a thorough review of the record, 
comprehensive examination of the Veteran, and adequate rationale.  
The Board notes that the examiner must consider lay statements 
regarding in-service occurrence of an injury.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where 
the examiner did not comment on Veteran's report of in-service 
injury and relied on lack of evidence in service medical records 
to provide negative opinion).  Therefore, the Board finds that 
another examination and opinion addressing the etiology of the 
Veteran's disorder is necessary in order to fairly decide the 
merits of the Veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to determine whether there is 
any relationship between any fibromyalgia 
and service or between any fibromyalgia 
and her service-connected hypothyroidism 
and hypoparathyroidism.  The examiner 
should provide an opinion and specifically 
state whether it is at least as likely as 
not (50 percent probability or greater) 
that any fibromyalgia is related to any 
incidents of the Veteran's period of 
active service, including the April 1979 
treatment for arthralgias and myalgias and 
the July 1982 and March 1983 treatment for 
muscle cramps and spasms.  The examiner 
must consider lay statements regarding 
in-service occurrence of an injury.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007).  The examiner should also 
specifically state whether it is at least 
as likely as not (50 percent probability 
or greater) that any fibromyalgia is due 
to or has been aggravated (permanently 
increased in severity beyond the natural 
progress of the condition) by the 
Veteran's service-connected hypothyroidism 
or hypoparathyroidism.  If necessary, the 
examiner should attempt to reconcile the 
opinion with any other medical opinions of 
record.  The rationale for all opinions 
expressed must be provided.  The examiner 
should review the claims folder and should 
note that review in the examination 
report.
 
2.  Then, readjudicate the claim.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

